         Case 1:17-cv-09215-LAK Document 71 Filed 10/30/19 Page 1 of 2



          MILLER KORZEN I K SO M MERS RAYMAN LLP
          THE PARAMOUNT BUILDING • 1501 BROADWAY, SUITE 2015 • NEW YORK, NY 10036
                    TEL 212-752-9200 • FAX 212-688-3996 • WWW.MKSR..LAW



                                            October 30, 2019
Via ECF
Hon. Lewis A. Kaplan, U.S.D.J.
U.S. Courthouse, S.D.N.Y.
500 Pearl Street, New York, NY 10007

       Re:     Sands v. Bauer Media Group USA, LLC, No. 17-cv-9125

Dear Judge Kaplan:

        We write on behalf of Bauer Media Group USA, LLC ("Bauer") to correct misstatements
that Plaintiff Steve Sands' ("Sands") counsel, Richard Liebowitz, makes in support of Sands'
motion for Your Honor's recusal (Dkt. 68).

        In his declaration, Mr. Liebowitz states, "Plaintiff did not make a settlement demand in
this action." Dkt. 70, at 1 ¶3. In his memorandum of law, he states, "Sands never made a
settlement demand in this proceeding; he only ever sought judgment on the merits against Bauer
Media." Dkt. 69, at 9 n.1 . These are false.

       Annexed to this letter is a copy of an email that David Korzenik and I received from Mr.
Liebowitz on December 12, 2017— several days after we first advised him that we would be
appearing for Bauer in this case. In the email, he stated: "I spoke with my client and I am
authorized to make an offer of $25,000. We look forward to hearing from you." Id.

       Subsequently, as Your Honor referenced in the Court's September 18, 2019 opinion,
Sands' counsel "announced a $25,000 settlement demand" at the parties' initial conference on
February 6, 2018 — a conference Mr. Liebowitz himself did not attend. See Dkt. 56, at 7; 2019
WL 4464672, at *3; see also Dkt. 49, at 5 n.4.

        Sands and his counsel had already filed — and closed — some 30 infringement actions
against other media companies by December 2017. See generally Dkt. 57, at 1-45. Against
Bauer, Sands did not solely seek "judgment on the merits." At the outset, he sought a quick
settlement. And his counsel reiterated Sands' settlement demand even as they promised to
provide photo licensing information — information that would have aided in analyzing the
objective merits of Sands' claims — which never came.

       Bauer reserves the right to respond further to Sands' recusal motion.

                                            Respectfully submitted,
                                            /s/Terence P. Keegan
                                            Terence P. Keegan
                                            David S. Korzenik
               Case 1:17-cv-09215-LAK Document 71 Filed 10/30/19 Page 2 of 2



Subject: Sands v. Bauer Media
Date:     Tuesday, December 12, 2017 at 7:12:24 PM Eastern Standard Time
From:     Richard Liebowitz
To:       David Korzenik, Terence Keegan

Confidential Subject to FRE 408

David and Terence,

I spoke with my client and I am authorized to make an offer of $25,000. We look forward to hearing from you.

Thank you.

Best,

Richard Liebowitz, Esq.
Liebowitz Law Firm, PLLC
t.516-233-1660




*******************************************************************


This message is intended only for the designated recipient(s). It may contain confidential or proprietary information
and may be subject to the attorney-client privilege or other confidentiality protections. If you are not a designated
recipient, you may not review, copy or distribute this message. If you receive this in error, please notify the sender by
reply e-mail and delete this message. Thank you.

*******************************************************************
